       Case 1:19-cv-04676-PAE Document 154 Filed 08/14/19 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                                                   )
STATE OF NEW YORK, et al.                          )   No. 1:19-cv-04676-PAE
                                                   )   (consolidated with 1:19-cv-05433-PAE;
                       Plaintiffs,                 )   1:19-cv-05435-PAE)
                                                   )
               v.                                  )   DEFENDANTS-INTERVENORS’
                                                   )   LOCAL CIVIL RULE 56.1
UNITED STATES DEPARTMENT OF                            STATEMENT OF UNDISPUTED
                                                   )
HEALTH AND HUMAN SERVICES; ALEX                        FACTS IN SUPPORT OF THEIR
                                                   )
M. AZAR II, in his official capacity as                MOTION FOR SUMMARY
                                                   )
Secretary of the United States Department of           JUDGMENT
                                                   )
Health and Human Services; and UNITED
                                                   )
STATES OF AMERICA,
                                                   )
                       Defendants,                 )
                                                   )
DR. REGINA FROST and CHRISTIAN                     )
MEDICAL AND DENTAL                                 )
ASSOCIATIONS,                                      )
                                                   )
                       Defendants-Intervenors.     )
                                                   )
                                                   )
PLANNED PARENTHOOD FEDERATION                      )   No. 1:19-cv-05433-PAE
OF AMERICA, INC.; and PLANNED                      )   (consolidated with 1:19-cv-0476-PAE;
PARENTHOOD OF NORTHERN NEW                         )   1:19-cv-05435-PAE)
ENGLAND, INC.,                                     )
                                                   )
                       Plaintiffs,                 )
                                                   )
               v.                                  )
                                                   )
ALEX M. AZAR II, in his official capacity as
                                                   )
Secretary, United States Department of Health
                                                   )
and Human Services; UNITED STATES
                                                   )
DEPARTMENT OF HEALTH AND
                                                   )
HUMAN SERVICES; ROGER SEVERINO,
                                                   )
in his official capacity as Director, Office for
                                                   )
Civil Rights, United States Department of
                                                   )
Health and Human Services; and OFFICE
                                                   )
FOR CIVIL RIGHTS, United States
                                                   )
Department of Health and Human Services,
                                                   )
                       Defendants.                 )
        Case 1:19-cv-04676-PAE Document 154 Filed 08/14/19 Page 2 of 10



                                                  )
NATIONAL FAMILY PLANNING AND                      )    No. 1:19-cv-05435-PAE
REPRODUCTIVE HEALTH                               )    (consolidated with 1:19-cv-0476-PAE;
ASSOCIATION; and PUBLIC HEALTH                    )    1:19-cv-05433-PAE)
SOLUTIONS,                                        )
                                                  )
                       Plaintiffs,                )
                                                  )
                v.                                )
                                                  )
ALEX M. AZAR II, in his official capacity as
                                                  )
Secretary of the U.S. Department of Health
                                                  )
and Human Services; U.S. DEPARTMENT
                                                  )
OF HEALTH AND HUMAN SERVICES;
                                                  )
ROGER SEVERINO, in his official capacity
                                                  )
as Director of the Office for Civil Rights of the
                                                  )
U.S. Department of Health and Human
                                                  )
Services; OFFICE FOR CIVIL RIGHTS of the
                                                  )
U.S. Department of Health and Human
                                                  )
Services,
                                                  )
                       Defendants.                )
                                                  )
                                                  )
                                                  )


       Pursuant to Local Rule 56.1 and the Court’s Individual Practices, Defendants-Intervenors

Dr. Regina Frost and the Christian Medical and Dental AssociationV (CMDA) submit the

following statement of material facts to which there is no genuine issue to be tried.

       1.      CMDA was founded in 1931 and educates and equips its members to glorify God

by serving with professional excellence as witnesses of Christ’s love and compassion to all people.

CMDA affirms that it is the duty of Christian healthcare professionals to treat every patient with

compassion, “regardless of sexual orientation, gender identification, or family makeup,” even if

this puts the provider’s safety at risk. Stevens Decl. ¶¶ 6, 11-12.

       2.      The United States has a long history of providing legal accommodations to religious

objectors. Michael W. McConnell, The Origins and Historical Understanding of Free Exercise




                                                  2
        Case 1:19-cv-04676-PAE Document 154 Filed 08/14/19 Page 3 of 10



of Religion, 103 Harv. L. Rev. 1409, 1467-71 (1990); Douglas Laycock, Regulatory Exemptions

of Religious Behavior and the Original Understanding of the Establishment Clause, 81 Notre

Dame L. Rev. 1793, 1803-08 (2006). Some of these accommodations specifically address issues

within the medical profession. See Mark L. Rienzi, The Constitutional Right Not to Kill, 62 Emory

L.J. 121, 137-153 (2012) (discussing state statutes giving physicians accommodations from having

to perform executions, assist suicide, or conduct abortions).

       3.      Congress has passed numerous pieces of legislation to protect conscience rights for

healthcare providers.

               a.       The Church Amendments prohibit government entities that receive certain

                        federal funds from discriminating against “those who hold religious beliefs

                        or moral convictions regarding certain health care procedures,” including

                        abortion and sterilization. 84 Fed. Reg. at 23,171; see 42 U.S.C. § 300a-

                        7(c)(1).

               b.       The Coats-Snowe Amendment “applies nondiscrimination requirements to

                        the Federal government, and to State and local governments receiving

                        Federal financial assistance,” and prohibits those government entities from

                        “discriminat[ing] against any health care entity” that refuses to facilitate

                        abortions or train its employees to perform abortions. 84 Fed. Reg. at

                        23,171; see 42 U.S.C. §§ 238n(a), (c)(2).

               c.       The Weldon Amendment strips federal funds from any federal agency,

                        State, or local government that “subjects any institutional or individual

                        health care entity to discrimination on the basis that the health care entity

                        does not provide, pay for, provide coverage of, or refer for abortions.” 84




                                                  3
        Case 1:19-cv-04676-PAE Document 154 Filed 08/14/19 Page 4 of 10



                      Fed. Reg. at 23,172; see Pub. L. No. 115-245 § 507(d)(1), 132 Stat. 2981,

                      3118 (2018).

              d.      The Patient Protection and Affordable Care Act (“ACA”) prohibits the

                      federal government and any entity receiving federal funds under the ACA

                      “from discriminating against an individual or institutional health care entity

                      because of [its] objection to providing any health care items or service for

                      the purpose of causing or assisting in causing death, such as by assisted

                      suicide, euthanasia, or mercy killing.” 84 Fed. Reg. at 23,172. The ACA

                      also prohibits health plans offered through a healthcare exchange from

                      “discriminat[ing] against any individual health care provider or health care

                      facility because of the facility or provider’s unwillingness to provide, pay

                      for, provide coverage of, or refer for abortions.”           Id.; 42 U.S.C.

                      §§ 18113, 18023(a)(1), (b)(1)(A), (b)(4).

              e.      Other appropriations bills and statutes similarly prohibit federally funded

                      entities from violating the conscience rights of healthcare professionals who

                      have religious objections to abortion, sterilization, or euthanasia. 84 Fed.

                      Reg. at 23,172-74.

       4.     In 2008, HHS issued a regulation clarifying “the substantive requirements and

applications of the Church, Coats-Snowe, and Weldon Amendments.” 84 Fed. Reg. at 23,174; see

Ensuring That Department of Health and Human Services Funds Do Not Support Coercive or

Discriminatory Policies or Practices in Violation of Federal Law, 73 Fed. Reg. 78,072 (Dec. 19,

2008), codified at 45 C.F.R. § 88 (2008) (the “2008 Rule”).




                                                4
        Case 1:19-cv-04676-PAE Document 154 Filed 08/14/19 Page 5 of 10



       5.      The 2008 Rule provided that those Amendments “and the implementing regulations

‘[we]re to be interpreted and implemented broadly to effectuate their protective purposes.’” 84

Fed. Reg. at 23,174 (quoting the 2008 Rule). It “required covered federally funded entities to

provide written certification of compliance with the laws encompassed by the 2008 Rule.” Id.

And it “designated HHS [Office of Civil Rights (“OCR”)] to receive complaints based on the three

specified Federal conscience and anti-discrimination laws, and directed OCR to coordinate

handling those complaints with the Departmental components from which the covered entity

receive[d] funding.” Id. The certification requirement, in combination with the complaint

mechanism, provided HHS with a means of ensuring compliance with federal conscience

protections.

       6.      In March 2009, HHS proposed to rescind the rule. HHS issued a new rule in 2011

that removed all of the substantive provisions of the 2008 Rule.           See Regulation for the

Enforcement of Federal Health Care Provider Conscience Protection Laws, 76 Fed. Reg. 9,968

(Feb. 23, 2011), codified at 45 C.F.R. § 88.2 (2011) (“2011 Rule”). Although the 2011 Rule

continued to designate OCR “to receive complaints based on the Federal health care provider

conscience protection statutes,” it eliminated the certification requirement, the primary

enforcement mechanism put in place by the 2008 Rule. 84 Fed. Reg. at 23,174.

       7.      Following the 2011 Rule, numerous states and municipalities enacted laws

infringing on the conscience rights protected by the Church, Coats-Snowe, and Weldon

Amendments. 84 Fed. Reg. at 23,176-77. This resulted in “an increase in lawsuits against State

and local laws that plaintiffs allege[d] violate[d] conscience or unlawfully discriminate[d].” Id. at

23,176. Complaints filed with OCR alleging violations of federal law also significantly increased

after the 2011 Rule.




                                                 5
        Case 1:19-cv-04676-PAE Document 154 Filed 08/14/19 Page 6 of 10



       8.      In 2018, HHS proposed a new rule “to enhance the awareness and enforcement of

Federal health care conscience and associated anti-discrimination laws, to further conscience and

religious freedom, and to protect the rights of individuals and entities to abstain from certain

activities related to health care services without discrimination or retaliation.” 83 Fed. Reg. 3,880,

3,881 (Jan. 26, 2018).

       9.      In doing so, HHS considered and addressed many comments and concerns. Some

examples follow.

       10.     In promulgating the Conscience Rule, HHS considered and addressed concerns that

the Rule would decrease access to health care for certain patient groups, and in certain parts of the

country, such as rural areas. 84 Fed. Reg. at 23,253-54.

       11.     HHS considered and addressed comments regarding accommodations for religious

objectors. 84 Fed. Reg. at 23,191-92.

       12.     HHS considered and addressed comments regarding the Rule’s relationship to other

Federal, State, and local laws. 84 Fed. Reg. at 23,223-26.

       13.     HHS considered and addressed comments regarding the Rule’s interaction with

Title VII, the Emergency Medical Treatment and Labor Act, the Patient Protection and Affordable

Care Act, and Title X. 84 Fed. Reg. at 23,182-83, 23,190-92, 23,200-01, 23,208-09, 23,218,

23,223-24.

       14.     HHS considered and addressed comments that the Rule was unnecessary because

existing law adequately protected conscience rights. 84 Fed. Reg. at 23,183.

       15.     HHS considered and addressed comments regarding principles of informed

consent. 84 Fed. Reg. at 23,189, 23,200.




                                                  6
        Case 1:19-cv-04676-PAE Document 154 Filed 08/14/19 Page 7 of 10



       16.     HHS considered and addressed comments that the Affordable Care Act does not

allow healthcare professionals to “omit information about ‘all choices’ available at end-of-life

because a patient has a right to be informed.” 84 Fed. Reg. at 23, 208.

       17.     HHS considered and addressed comments that “advanced directives should be

followed regardless of a physician’s personal objections.” 84 Fed. Reg. at 23,210.

       18.     HHS considered and addressed comments regarding the definitions of “health care

entity,” “assist in the performance,” and “discriminate” or “discrimination.” 84 Fed. Reg. at

23,186-204.

       19.     HHS considered and addressed comments that the definition of “health care entity”

was too narrow and should be expanded. 84 Fed. Reg. at 23,194, 23,196.

       20.     HHS considered and addressed comments that the definition of “health care entity”

exceeded statutory authority. 84 Fed. Reg. at 23,194.

       21.     HHS considered and addressed comments that the definition of “referral or refer

for” “appropriately allows healthcare professionals to abide by their own professional and ethical

judgments,” 84 Fed. Reg. at 23,199, and it considered and addressed comments to the contrary,

84 Fed. Reg. at 23,200. See also 84 Fed. Reg. at 23,201-02.

       22.     HHS considered and addressed comments that the definition of “discriminate or

discrimination” would result in double-staffing certain positions. 84 Fed. Reg. at 23,191.

       23.     HHS considered and addressed comments regarding “counseling” and “referring.”

84 Fed. Reg. at 23,188.

       24.     HHS considered and addressed comments that the definition of “referral or refer

for” could result in a provider refusing to refer a patient to an OB/GYN for any reason. 84 Fed.

Reg. at 23,202.




                                                7
        Case 1:19-cv-04676-PAE Document 154 Filed 08/14/19 Page 8 of 10



       25.     HHS considered and addressed comments stating employers should be permitted

to ask employees and prospective employees about their religious beliefs both before and after

they are hired. 84 Fed. Reg. at 23,191-92.

       26.     HHS considered and addressed comments regarding the phrase “articulable

connection” and the need for a reasonableness standard. 84 Fed. Reg. at 23,187.

       27.     HHS considered and addressed comments on whether it had authority to issue

regulations implementing the federal conscience statutes. 84 Fed. Reg. at 23,183-85.

       28.     HHS considered and addressed comments that the Church Amendments should be

limited to providing protections only for abortions and sterilizations. 84 Fed. Reg. at 23,204-05.

       29.     HHS considered and addressed comments that the Coats-Snowe Amendment

cannot justify rulemaking authority. 84 Fed. Reg. at 23,205-06.

       30.     HHS considered and addressed comments both supportive and against including

the Weldon Amendment in the proposed rule. 84 Fed. Reg. at 23, 207-08.

       31.     HHS considered and addressed comments regarding threatened funding streams,

including for sub-recipients’ violations. 84 Fed. Reg. at 23,220, 23,223-24.

       32.     HHS considered and addressed comments regarding conditioning receipt of federal

funds on receiving assurance and certification. 84 Fed. Reg. at 23,215.

       33.     HHS considered and addressed comments regarding notice requirements. 84 Fed.

Reg. at 23,217-18.

       34.     HHS considered and addressed comments that “any assurance of compliance be

acquired through form HHS-690.” 84. Fed. Reg. at 23,214.

       35.     HHS considered and addressed comments regarding ectopic pregnancies. 84 Fed.

Reg. at 23,188.




                                                8
        Case 1:19-cv-04676-PAE Document 154 Filed 08/14/19 Page 9 of 10



       36.    HHS considered and addressed comments that the Rule violated the Equal

Protection Clause. 84 Fed. Reg. at 23,225-26.

       37.    HHS considered and addressed comments that the Rule violated the Eighth

Amendment. 84 Fed. Reg. at 23,225.

       38.    HHS considered and addressed comments that the Rule violated the Establishment

Clause. 84 Fed. Reg. at 23,225.

       39.    HHS conducted a robust regulatory impact analysis. 84 Fed. Reg. at 23,226-45.

       40.    HHS analyzed several estimated benefits of the rule. 84 Fed. Reg. at 23,246-55.




                                                9
      Case 1:19-cv-04676-PAE Document 154 Filed 08/14/19 Page 10 of 10



Dated: August 14, 2019                          Respectfully submitted,

                                                GIBSON, DUNN & CRUTCHER LLP

                                                /s/ Allyson N. Ho

Daniel Blomberg (pro hac vice)                  Allyson N. Ho (pro hac vice)
Nicholas Reaves (pro hac vice)                  GIBSON, DUNN & CRUTCHER LLP
THE BECKET FUND FOR RELIGIOUS                   2100 McKinney Avenue, Suite 1100
LIBERTY                                         Dallas, Texas 75201
1200 New Hampshire Ave. NW, Suite 700           Telephone: 214.698.3100
Washington, D.C. 20036                          Facsimile: 214.571.2900
Telephone: 202.955.0095
Facsimile: 202.955.0090                         Robert E. Dunn (pro hac vice)
                                                GIBSON, DUNN & CRUTCHER LLP
Attorneys for Defendants-Intervenors DR.        1811 Page Mill Road
REGINA FROST AND CHRISTIAN MEDICAL              Palo Alto, California 94304
AND DENTAL ASSOCIATIONS                         Telephone: 650.849.5300
                                                Facsimile: 650.849.5333

                                                Jason H. Hilborn (pro hac vice)
                                                GIBSON, DUNN & CRUTCHER LLP
                                                1050 Connecticut Avenue, N.W.
                                                Washington, DC 20036
                                                Telephone: 202.955.8500
                                                Facsimile: 202.467.0539

                                                Attorneys for Defendant-Intervenor
                                                CHRISTIAN MEDICAL AND DENTAL
                                                ASSOCIATIONS




                                           10
